Per Curiam :
In this suit, trial by jury was waived by the parties, and the case was submitted to the judge of the common pleas, under the act of 22d April, 1874.
On the facts found by him, the law was correctly ruled. Although the defendant in error refused to comply with the terms, of his bid, he did not thereby become liable to a penalty in addition to the damages the vendor sustained. The latter did not sue for all the purchase money, but elected to rescind the sal© and sold the property to another. The loss which he sustained constituted the measure of damages which he became entitled to recover of the defendant in error, and the court so held.
Judgment affirmed.